Case 1:19-cv-11883-GBD-BCM Document 77 Filed 02/17/21 Page 1 of 7




                                                               2/17/2021
Case 1:19-cv-11883-GBD-BCM Document 77 Filed 02/17/21 Page 2 of 7
Case 1:19-cv-11883-GBD-BCM Document 77 Filed 02/17/21 Page 3 of 7
Case 1:19-cv-11883-GBD-BCM Document 77 Filed 02/17/21 Page 4 of 7
Case 1:19-cv-11883-GBD-BCM Document 77 Filed 02/17/21 Page 5 of 7
Case 1:19-cv-11883-GBD-BCM Document 77 Filed 02/17/21 Page 6 of 7




            'FCSVBSZ   
Case 1:19-cv-11883-GBD-BCM Document 77 Filed 02/17/21 Page 7 of 7
